Exhibit 5.1 Proskauer Rose LLPEleven Times Square, New York, New York 10036-8299 April 13, 2015 Cross Country Healthcare, Inc. 6551 Park of Commerce Boulevard, N.W. Boca Raton, Florida 33487 Ladies and Gentlemen: We are acting as counsel to Cross Country Healthcare, Inc., a Delaware corporation (the “Company”), in connection with the preparation and filing with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”) of a registration statement (the “Registration Statement”) on Form S-3 relating to the sale by the selling stockholders named in the Registration Statement (the “Selling Stockholders”) of up to 3,521,127 shares(the “Shares”) of the Company’s common stock, par value $0.0001 per share, issuable upon conversion of the Company’s 8.00% Senior Convertible Notes due June 30, 2020 (the “Convertible Notes”). As such counsel, we have participated in the preparation of the Registration Statement and have examined originals or copies of such documents, corporate records and other instruments as we have deemed relevant, including, without limitation: (i)the Amended and Restated Certificate of Incorporation of the Company; (ii)the Amended and Restated Bylaws of the Company; (iii)certain of the resolutions of the Board of Directors of the Company; and (iv)the Registration Statement, together with the exhibits filed as a part thereof and including any documents incorporated by reference therein. We have made such examination of law as we have deemed necessary to express the opinion contained herein.As to matters of fact relevant to this opinion, we have relied upon, and assumed without independent verification, the accuracy of certificates of public officials and officers of the Company.We have assumed the genuineness of all signatures, the legal capacity of natural persons, the authenticity of documents submitted to us as originals, the conformity to the original documents of all documents submitted to us as certified, facsimile or photostatic copies, and the authenticity of the originals of such copies. Based upon the foregoing, and subject to the limitations, qualifications, exceptions and assumptions expressed herein, we are of the opinion, assuming no change in the applicable law or pertinent facts, that the Shares have been duly authorized by the Company and, when issued upon conversion of the Convertible Notes as described in, the Registration Statement and the related prospectus (as amended and supplemented through the date of issuance), will be legally issued, fully paid and non-assessable. This opinion is limited in all respects to the General Corporation Law of the State of Delaware, and we express no opinion as to the laws, statutes, rulesor regulations of any other jurisdiction. The reference and limitation to the “General Corporation Law of the State of Delaware” includes all applicable Delaware statutory provisions of law and reported judicial decisions interpreting these laws. We hereby consent to the filing of this opinion letter as Exhibit5.1 to the Registration Statement and to the reference to our firm under the caption “Legal Matters” in the prospectus contained in the Registration Statement, and we further consent to the incorporation of this opinion by reference in any registration statement filed pursuant to Rule 462(b) in connection with the offering covered by the Registration Statement.In giving the foregoing consent, we do not admit that we are in the category of persons whose consent is required under Section7 of the Securities Act or the rulesand regulations of the Commission promulgated thereunder. Very truly yours, /s/ Proskauer Rose Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, D.C.
